COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JOEL GARCIA,                                   §              No. 08-19-00274-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               210thDistrict Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20150D00100)

                                                 §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 22, 2020. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th

District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause and forward the same to this Court on or before February 22, 2020.


       IT IS SO ORDERED this 28th day of January, 2020.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.